The plaintiff contracted with the defendant's husband. There was no express contract with her. The marriage relation, the husband's impecuniosity, the defendant's ownership of the buildings and farm upon which the labor was performed, her knowledge of the work as it was in progress and superintendence of a part of it, are facts competent as evidence upon the questions whether her husband was in fact her agent to make the contract sued upon, or whether she ratified the same. They do not, as matter of law, create such agency or establish such ratification. Bickford v. Dane, 57 N.H. 320; S.C. 58 N.H. 185; Davis v. Partridge,62 N.H. 697.
Exception overruled.
BLODGETT, C. J., did not sit: the others concurred.